     Case 2:20-cv-02299-KJM-KJN Document 5 Filed 03/10/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TYWON WILLIAMS,                                   No. 2:20–cv–2299–KJM–KJN PS

12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS TO
                                                        DISMISS FOR FAILURE TO PROSECUTE
13           v.
                                                        (ECF No. 4)
14    CHIME SOLUTIONS, INC., et al.,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, filed a complaint against several defendants, alleging

18   violation of various federal statutes for seemingly separate harms; plaintiff also requested leave to

19   proceed in forma pauperis. (See ECF Nos. 1, 2.) The court granted plaintiff’s IFP request and

20   dismissed the complaint under Rule 8(a) for failure to state a discernable claim for relief, and

21   Rule 20(a) for joining multiple defendants in the same suit without showing a connection between

22   the claims or defendants. (ECF No. 3.) Plaintiff was given 28 days to amend the complaint and

23   was warned that failure to do so by the required deadline could result in sanctions, including

24   “dismissal of the action with prejudice pursuant to Federal Rule of Civil Procedure 41(b).” (Id.

25   at 5.) When that deadline passed with no filings from plaintiff, on February 17, 2021, the court

26   issued an order to show cause why this action should not be dismissed with prejudice under

27   Rule 41(b) for failure to prosecute this case, and failure to comply with the court’s prior order.

28   (ECF No. 4.) Plaintiff was given another 14 days to show cause and was warned—in even
                                                        1
      Case 2:20-cv-02299-KJM-KJN Document 5 Filed 03/10/21 Page 2 of 4


 1   stricter terms—that failure to comply “will result in a recommendation that this action be

 2   dismissed with prejudice” under Rule 41(b). (Id. at 2.) More than 14 days have passed without a

 3   response from plaintiff. Accordingly, the undersigned recommends dismissing this case with

 4   prejudice under Rule 41(b).

 5          A district court may impose sanctions, including involuntary dismissal of a plaintiff’s case

 6   pursuant to Federal Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his or her

 7   case or fails to comply with the court’s orders, the Federal Rules of Civil Procedure, or the court’s

 8   local rules. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing that a court

 9   “may act sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation

10   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (approving sua sponte dismissals

11   under Rule 41(b)); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam) (“Failure to

12   follow a district court’s local rules is a proper ground for dismissal.”); Ferdik v. Bonzelet, 963

13   F.2d 1258, 1260 (9th Cir. 1992), as amended (May 22, 1992) (“Pursuant to Federal Rule of Civil

14   Procedure 41(b), the district court may dismiss an action for failure to comply with any order of

15   the court.”); Thompson v. Housing Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir. 1986) (per

16   curiam) (stating that district courts have inherent power to control their dockets and may impose

17   sanctions including dismissal or default). This court’s Local Rules are in accord. See E.D. Cal.

18   Local Rule 110 (“Failure of counsel or of a party to comply with these Rules or with any order of

19   the Court may be grounds for imposition by the Court of any and all sanctions authorized by

20   statute or Rule or within the inherent power of the Court.”); E.D. Cal. Local Rule 183(a)
21   (providing that a pro se party’s failure to comply with the Federal Rules of Civil Procedure, the

22   court’s Local Rules, and other applicable law may support, among other things, dismissal of that

23   party’s action).

24          A court must weigh five factors in determining whether to dismiss a case for failure to

25   prosecute, failure to comply with a court order, or failure to comply with a district court’s local

26   ///
27   ///

28   ///
                                                        2
     Case 2:20-cv-02299-KJM-KJN Document 5 Filed 03/10/21 Page 3 of 4


 1   rules. See Ferdik, 963 F.2d at 1260. These are:

 2          (1) the public’s interest in expeditious resolution of litigation;
            (2) the court’s need to manage its docket;
 3          (3) the risk of prejudice to the defendants;
            (4) the public policy favoring disposition of cases on their merits; and
 4          (5) the availability of less drastic alternatives.
 5   Id. at 1260-61; accord Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002).
 6          Here, the first two factors weigh in favor of dismissal, because this case has already been

 7   delayed by plaintiff’s failure to take the steps necessary to move this case forward. The third

 8   factor also favors dismissal, because, at a minimum, defendants have been deprived of an

 9   opportunity to be promptly notified of the lawsuit and prepare their defense. With the passage of

10   time, memories fade and evidence becomes stale. The fifth factor also favors dismissal because

11   the court has already attempted less drastic alternatives. Specifically, after granting plaintiff leave

12   to proceed without paying the filing fee, the court informed plaintiff of the complaint’s

13   deficiencies and granted leave to amend. However, plaintiff has been incommunicado since filing

14   the complaint, leaving the court with little alternative but to recommend dismissal. Given

15   plaintiff’s request to proceed IFP, it is unlikely that monetary sanctions would be effective.

16          As to the fourth factor, the public policy favoring disposition of cases on their merits, that

17   factor is outweighed by the other Ferdik factors. Indeed, it is plaintiff’s own failure to prosecute

18   the case and comply with the rules that precludes a resolution on the merits. Therefore, after

19   carefully evaluating the Ferdik factors, the court concludes that dismissal is appropriate.

20          Accordingly, IT IS HEREBY RECOMMENDED that:
21          1. Plaintiff’s claims be DISMISSED with prejudice pursuant to Federal Rule of Civil

22              Procedure 41(b); and

23          2. The Clerk of Court be directed to close this case.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

26   days after being served with these findings and recommendations, any party may file written
27   objections with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
                                                        3
      Case 2:20-cv-02299-KJM-KJN Document 5 Filed 03/10/21 Page 4 of 4


 1   shall be served on all parties and filed with the court within fourteen (14) days after service of the

 2   objections. The parties are advised that failure to file objections within the specified time may

 3   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

 4   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

 5   Dated: March 10, 2021

 6

 7

 8

 9
     AW, will.2299
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
